                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


J.D., a student with a disability, and    :
D.D., his parent, on her own behalf and   :
on behalf of J.D.,                        :
                                          :       Case No. 19-cv-0129-JMY
              Plaintiffs                  :
                                          :
       v.                                 :
                                          :
THE PENNSYLVANIA VIRTUAL                  :
CHARTER SCHOOL,                           :
                                          :
              Defendant                   :


                                          ORDER

   AND NOW, this 12th day of March, 2020, upon consideration of Plaintiffs’ Motion to

Supplement the Administrative Record (ECF No. 10) and the Parties’ subsequent briefing, it is

hereby ORDERED that Plaintiffs’ Motion is DENIED.



   IT IS SO ORDERED.



                                                  BY THE COURT:

                                                  /s/ Judge John Milton Younge

                                                          Judge John Milton Younge
